     Case 2:11-cv-00518-TLN-KJN Document 242 Filed 02/24/21 Page 1 of 2


 1   Harrison J. Frahn IV (SBN: 206822)
     hfrahn@stblaw.com
 2   Michael R. Morey (SBN: 313003)
     michael.morey@stblaw.com
 3   Justin J. Calderon (SBN: 321405)
     justin.calderon@stblaw.com
 4   Kourtney J. Kinsel (SBN: 324370)
     kourtney.kinsel@stblaw.com
 5   Raul G. Duran (SBN: 324248)
     raul.duran@stblaw.com
 6   SIMPSON THACHER & BARTLETT LLP
     2475 Hanover Street
 7   Palo Alto, California 94304
     Telephone:      (650) 251-5000
 8   Facsimile:      (650) 251-5002

 9
     Attorneys for Plaintiff Anthony Penton
10

11
                                    UNITED STATES DISTRICT COURT
12
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     ANTHONY PENTON,                                    Case No. 2:11-cv-0518 TLN KJN P
15
                       Plaintiff,                       [PROPOSED] ORDER GRANTING
16                                                      PLAINTIFF ANTHONY PENTON’S
            v.                                          REQUEST TO SEAL DOCUMENTS
17                                                      PURSUANT TO LOCAL RULE 141
     LAYTON JOHNSON, JR., JAMES
18   WALKER, TIMOTHY VIRGA, BRYAN
     DONAHOO, JOLENE NUNEZ, JANICE
19   BRADFORD, ROLF MORROW, RONALD
     GADDI, JOHN LYNCH, GILBERT SALAS,
20   AND DOES 1 THROUGH 13,

21                     Defendants.

22

23          Plaintiff is a state prisoner proceeding through counsel. Compelling reasons appearing, IT

24   IS HEREBY ORDERED that Plaintiff Anthony Penton’s Request to Seal Documents Pursuant to

25   Local Rule 141 (ECF No. 221) is GRANTED. The Clerk is directed to keep the non-redacted

26   versions of the following papers supporting Mr. Penton’s June 12, 2020 Motion for Partial

27   Summary Judgment against Defendant Layton Johnson, Jr. under seal until further Court order:

28   (1) Plaintiff Anthony Penton’s Memorandum of Points and Authorities in Support of Motion for
                                                    1
     Case 2:11-cv-00518-TLN-KJN Document 242 Filed 02/24/21 Page 2 of 2


 1   Partial Summary Judgment against Defendant Layton Johnson Jr., (2) Plaintiff Anthony Penton’s

 2   Statement of Undisputed Facts in Support of Motion for Partial Summary Judgment against

 3   Defendant Layton Johnson, Jr., and (3) Exhibit R to the Declaration of Michael R. Morey in

 4   Support of Plaintiff Anthony Penton’s Motion for Partial Summary Judgment against Defendant

 5   Layton Johnson, Jr.

 6   Dated: February 24, 2021

 7

 8
     /pent0518.sea6
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
